Citation Nr: 1637634	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to receipt of nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1942 to December 1945. The appellant is his surviving spouse, having filed a claim for nonservice-connected death pension.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The case is before the Board of Veterans' Appeals (Board) from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying pension due to excessive countable income for VA purposes. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pension has been denied because the appellant's countable income and particularly that from awarded Social Security Administration (SSA) benefits exceeded the Maximum Annual Rate of Pension (MAPR) allowable under VA law for entitlement.  See generally, 38 C.F.R. § 3.272 (SSA income not specifically excluded from countable income for VA purposes, and is therefore duly incorporated into countable income).  The appellant otherwise is found to have basic eligibility.  

The applicable law further provides that unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable.  38 C.F.R. § 3.262.

Given that the appellant identifies a serious medical condition and provides documentation of treatment (accompanying and in support of her February 2016 motion for Advancement on Docket), the appellant should be prompted to identify any such expenses in determining the basis for pension entitlement.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant a copy of VA Form 21P-8416 (Medical Expense Report) indicating the relevance of the information therein to this claim, and requesting that            the form is completed and returned.

2. Then readjudicate the claim in light of any additional evidence received.  If pension is not granted, provide the appellant and her representative with a Supplemental Statement of the Case (SSOC) and afford an opportunity to respond before the file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

